Title: To James Madison from George Henry Rose, 21 March 1808
From: Rose, George Henry
To: Madison, James



Washington, March 21st. 1808

Mr. Rose presents his Compliments to Mr. Madison and has the honor to make him his best acknowledgments, for his obliging attention to the subject of his Note of the 19th. instant.  He will not fail to profit of the opportunity, which Mr. Madison has had the goodness to procure for him, of being presented to The President of The United States at an Audience of Leave this day at 12 o’Clock.
Mr. Rose begs Mr. Madison will be assured of his distinguished Sense of his Courtesy, and of the Price, he attaches, to the expression of Mr. Madison’s personal Sentiments; the Quarter, from which come, confer a peculiar value upon them, and they afford Mr. Rose a considerable consolation under the painful Sensations, he experiences, and which he would not wish to dissemble, under the failure of the objects of his Mission.
